Exhibit 10.2

FIRST TRANSACTION MANAGEMENT, INC.
381 SE Crystal Creek Circle
Issaquah, WA 98027

     April 21, 2008

Steven A. Saide, Esq.
633 Hedges Lane
Sagaponack, NY 11962

Dear Steven:

        This letter sets forth our agreement regarding the compensation payable
to you (“Attorney”) by First Transaction Management, Inc., a Delaware
corporation (the “Company”), in consideration of the legal services rendered by
Attorney (as described below) as follows:

    1.        Services. The Company acknowledges that since February 1, 2007,
Attorney has assisted and provided legal advice to the Company in connection
with its efforts to reinstate its certificate of incorporation in the State of
Delaware, bring current its periodic reports that are required to be filed with
the U.S. Securities and Exchange Commission (the “SEC”), reestablish a
relationship with a transfer agent for the Company and related matters.

    2.        Fee. As full compensation for all services provided by Attorney
through December 31, 2007, in connection with the subject matter hereof, and in
consideration of the representations and warranties to be made by Attorney
hereunder, the Company hereby agrees to issue to Attorney an aggregate of
350,000 shares of the Company’s common stock, par value $.01 per share (the
“Shares”). Attorney understands that the Shares have not been registered under
the Securities Act of 1933, as amended (the “Act”), and therefore may be
transferred or sold unless pursuant to an effective registration statement under
the Act or an opinion of counsel for the Company that such disposition without
registration is in compliance with the Act.

    3.        Expense Reimbursement. If Attorney has incurred any reasonable and
ordinary out of pocket expenses in connection with the performance of his
services hereunder that heretofore has not been reimbursed by the Company, the
Company will as soon as practicable, upon the signing of this letter by
Attorney, reimburse Attorney for such expenses after presentation by Attorney of
proper expense statements or vouchers, or such other supporting receipts and
documentation as the Company may reasonably require.

    4.        Representations and Warranties. Each of the parties hereto hereby
represents and warrants to the other the following: (i) each has full power and
authority to execute this Agreement individually or on behalf of the entity he
or she represents and to perform his or its obligations hereunder; (ii) this
Agreement constitutes a valid and binding obligation of each, enforceable in
accordance with its terms, except as enforcement may be limited by bankruptcy or
insolvency laws or by equitable principles; (iii) each intends to be fully bound
by the terms hereof; (iv) each has the unfettered right to enter into and
perform this Agreement on the terms and subject to the conditions hereof; and
(v) neither the execution and delivery of this Agreement nor the performance of
any of the respective obligations hereunder constitute or will constitute a
violation or breach of, or a default under, any agreement, arrangement or
understanding, or any other restriction of any kind, to which such party is a
party or by which such party is bound. The Company further represents and
warrants to Attorney that the issuance of the Shares has been duly authorized by
all necessary corporate action and the Shares, when issued in accordance with
the terms of this letter, will be duly issued, fully paid and non-assessable.
Attorney further represents and warrants to the Company as follows: (i) Attorney
is acquiring the Shares for his own account for investment and not with a view
to the distribution thereof; (ii) he is knowledgeable, sophisticated and
experienced in business and financial matters and capable of evaluating the
merits and risks of acquiring the Shares and fully understands the limitations
on transfer described above; (iii) he is able to bear the economic risk of
acquiring the Shares, (iv) he has been afforded access to information about the
Company and its financial condition, results of operations, business, property,
management and prospects sufficient to enable him to evaluate the risks
associated with the Shares and (v) he understands that the certificate(s)
representing the shares will bear the customary restrictive legend regarding
transferability.

--------------------------------------------------------------------------------

    5.        Assignment. This Agreement shall inure to the benefit of and shall
be binding upon the executors, administrators, successors and legal
representatives of the parties hereto.

    6.        Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law.

    7.        Enforceability. If any provision of this Agreement is found or
declared by a court of competent jurisdiction to be void or unenforceable, the
remaining provisions of this Agreement shall continue in full force and effect
and the Parties shall endeavor in good faith to modify the void or unenforceable
provision to carry out the original intent of the Parties in a legally
enforceable manner.

    8.        Headings. The paragraph headings of this Agreement are not a
substantive part of this Agreement and shall not limit or restrict this
Agreement in any way.

    9.        Piggy Back Registration Rights. (a) If, at any time, the Company
undertakes to register any of its Common Stock or other equity securities under
the Act other than a registration on Form S-4, S-8 or any successor form
thereto, it will give prompt written notice (and in no event later than 30 days
prior to the proposed filing of such registration statement with the Securities
and Exchange Commission (the “SEC”) to Attorney of its intention to effect such
registration. The Company will include in such registration all of the Shares
with respect to which the Company has received written requests for inclusion
within 20 days after the receipt of such notice by Attorney. The Company shall
pay all related registration expenses other than any underwriter discounts
relating to shares to be sold by Attorney. Notwithstanding the foregoing
provisions of this Section 9, if the Company is advised in good faith by the
managing underwriter in connection with any offering under this Section 9 that
the number of Shares requested to be sold is greater than the number of shares
of Common Stock which can be sold in such offering without materially adversely
affecting such offering, the Shares to be included in such offering shall be
reduced to the extent requested by such managing underwriter, (i) first, on a
pro rata basis among the holders of shares of Common Stock who do not have
contractual registration rights to be included in such registration, and (ii)
second, on a pro rata basis among the holders of shares of Common Stock who have
contractual registration rights; then the Company shall be obligated to include
only such limited portion of those shares as is determined in good faith by the
managing underwriters.

          (b)        In connection with and registration of Shares under the
Act, the Company shall, among other things, (i) file a registration statement
with the SEC and use its reasonable best efforts to cause the registration
statement to become and remain effective until all of the Shares included
therein have been sold or ninety days, whichever is shorter, (ii) as promptly as
possible prepare and file with the SEC any amendments and supplements to any
registration statement, including the prospectus, that are necessary to keep
such registration statement effective, (iii) as promptly as possible, provide to
Attorney copies of the prospectus, including a preliminary prospectus,
conforming with the requirements of the Act, and all other documents that
Attorney may reasonably request, in order to assist in the public sale or other
disposition of the Shares so included, and (iv) as promptly as possible, use its
commercially reasonable efforts to register or qualify the Shares covered by
such registration statement under the securities (Blue Sky) laws of all states
that require such registration or qualification and that Attorney requests, and
complete all other activities and documents that may be necessary or reasonably
desirable for Attorney to complete the public sale or other disposition of the
Shares covered thereby in such specified states.

          (c)        The obligations of the Company under this Section 9 to
register Shares shall expire and terminate at such time as (i) Attorney shall be
entitled or eligible to sell such securities without restriction and without a
need for the filing of a registration statement under the Act, including without
limitation, for any re-sales of restricted securities made pursuant to Rule 144
as promulgated by the SEC, or for a sale made pursuant to Rule 144 as
promulgated by the SEC, or for a sale made pursuant to Section 4(1) and/or 4(2)
under the Act, or (ii) Attorney shall be entitled or eligible to sell such
securities under a valid registration statement.

--------------------------------------------------------------------------------

    10.        Counterparts. This Agreement may be executed in counterparts, one
by each party hereto, with the same effect as if all parties hereto had signed
the same document. This Agreement and any amendments hereto, to the extent
signed and delivered by means of a facsimile machine, shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. No party hereto shall raise the use
of a facsimile machine to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine as a defense to the formation of a contract and each such
party forever waives any such defense.

--------------------------------------------------------------------------------

        Please confirm that the foregoing accurately reflects our agreement by
signing this letter in the space provided below and returning a copy thereof to
the Company.

Very truly yours,

FIRST TRANSACTION MANAGEMENT, INC.

                By: /s/ Susan Schreter          

--------------------------------------------------------------------------------

          Susan Schreter, President  

Confirmed and Agreed:

/s/ Steven A. Saide        
Steven A. Saide

--------------------------------------------------------------------------------